Exhibit 99.2 MEDIWOUNDLTD. AND ITS SUBSIDIARIES INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF MARCH 31, 2016 IN U.S. DOLLARS IN THOUSANDS UNAUDITED INDEX Page Condensed Interim Consolidated Balance Sheets 2 Condensed Interim Consolidated Statements of Comprehensive Loss 3 Condensed Interim Consolidated Statements of Changes in Shareholders' Equity 4 - 5 Condensed Interim Consolidated Statements of Cash Flows 6 – 7 Notes to Condensed Interim Consolidated Financial Statements 8 - 10 MEDIWOUNDLTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands March 31, December 31, Unaudited Audited CURRENT ASSETS: Cash and cash equivalents Short-term bank deposits Trade receivables 29 Inventories Other receivables LONG-TERM ASSETS: Long term deposits and deferred costs Property, plant and equipment, net Intangible assets, net CURRENT LIABILITIES: Trade payables Other payables LONG-TERM LIABILITIES: Liabilities in respect of Chief Scientist government grants Contingent consideration for the purchase of treasury shares Severance pay liability, net 7 97 SHAREHOLDERS' EQUITY: Ordinary shares of NIS 0.01 par value: Authorized: 32,244,508 shares; Issued and Outstanding: 21,850,300 as of March 31, 2016 and December31, 2015 and 21,550,300 as of March 31, 2015 60 59 60 Share premium Foreign currency translation adjustments ) ) ) Accumulated deficit ) ) ) The accompanying notes are an integral part of the interim financial statements. 2 MEDIWOUNDLTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS U.S. dollars in thousands (except share and per share data) Three months ended March 31, Year ended December 31, Unaudited Audited Revenues 67 Cost of revenues Gross loss ) ) ) Operating expenses: Research and development, net of participations Selling and marketing General and administrative Total operating expenses ) ) ) Operating loss ) ) ) Financial income 74 Financial expense ) ) ) Loss from continuing operations ) ) ) Loss from discontinued operation - ) ) Net loss ) ) ) Other comprehensive income (loss): Items to be reclassified to profit or loss in subsequent periods: Foreign currency translation adjustments (6 ) 1 2 Total comprehensive loss ) ) ) Basic and diluted loss per share: Loss from continuing operations ) ) ) Loss from discontinued operation - ) ) Net loss per share ) ) ) Weighted average number of ordinary shares used in the computation of basic and diluted loss per share: The accompanying notes are an integral part of the interim financial statements. 3 MEDIWOUNDLTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY U.S. dollars in thousands Share capital Share premium Foreign currency translation reserve Accumulated deficit Total equity Balance as of January1, 2016 60 ) ) - Loss for the period - - - ) ) Other comprehensive loss - - (6
